718 N.W.2d 326 (2006)
476 Mich. 856
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andrew John McCORMACK, Defendant-Appellant.
Docket No. 130724, COA No. 264726.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the February 3, 2006 *327 order of the Court of Appeals and the motion to add issue are considered. The motion to add issue is GRANTED. The application for leave to appeal is DENIED because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).